McDERMOTT, Justice,
concurring.
The issue before us is whether one who invites the public to his property for commercial purposes is required to allow others to use the land and occasion to express, or solicit for, their world views. Had we not been treated to the poristic thickets in the plurality’s disquisition we might, under the specific facts of this case, have said plainly that the answer is NO, leaving the ifs, ands, buts, or maybes to other factual contexts.
We should not lose sight of the fact that persons who own and operate shopping malls are merchants. As such they should not be required to provide forum, place, or occasion for speech making, petition signing, parades, or cracker barrels, to discuss local or global events. They are in business for business sake. They are not municipalities, states, or villages, and however romantic it may be to believe that the public repair to these galvanic places, of a Saturday morning, for more than bread and salt, they are not yet instruments of the state.
I concur only in the result.1

. Neither am I prepared to accept the reasoning of Commonwealth v. Tate, 495 Pa. 158, 432 A.2d 1382 (1981) under the present facts.